—Order and judgment (one paper), Supreme Court, New York County (Burton S. Sherman, J.), entered January 25, 1990, which inter alia, granted plaintiff’s motion to con*551firm the Referee’s report dated September 8, 1989, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of remanding the matter for the consideration of an appropriate sanction, if any, and otherwise affirmed, without costs.
Pursuant to the accepted recommendation of the Referee, the order granted plaintiff a money judgment in the sum of $152,957.63, representing arrears in child support, unpaid tuition, waste of marital assets, bank charges and interest, and plaintiff’s equitable distribution share of marital bank funds, plus counsel fees in the sum of $12,500.
Contrary to defendant’s contention, the report adequately set forth the factors the Referee considered and the basis for his decision, as required by Domestic Relations Law § 236 (O’Brien v O’Brien, 66 NY2d 576, 589). If the report were deficient in some way, the comprehensive record and extensive factual findings provide ample basis for appellate review (Stevens v Stevens, 107 AD2d 987, 988). Nor did the Referee abuse his discretion in denying defendant’s untimely request for an adjournment (see, e.g., Matter of Anthony M., 63 NY2d 270). There is also no basis for relieving defendant of his deliberate default as there is no showing of a meritorious defense on the merits or reasonable excuse for the default (Spodek v Lasser Stables, 89 AD2d 892). Finally, the Referee did not abuse his discretion in refusing to disqualify himself (see, People v Moreno, 70 NY2d 403).
However, in view of the obstructionist tactics of defendant’s attorney, particularly the unwarranted objections to the Referee’s authority, we believe it appropriate to remand this matter to the trial court for consideration whether sanctions are proper under the circumstances (22 NYCRR 130-1.1). Concur—Sullivan, J. P., Milonas, Wallach, Ross and Kassal, JJ.